DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 3/22/2021 has been entered. Claims 1-20 
are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-17, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (Lee et al. – 2018/0040941; herein after referred to as “Lee”).
Regarding claim 1, Lee discloses a semiconductor package, comprising: 
a semiconductor die (Lee; figures 2-3; par. 0033, 0034, 0035, 0036;  semiconductor die 
202 and 206); 
an encapsulation layer, laterally encapsulating the semiconductor die (Lee; figures 2-3; 
par. 0033, 0034, 0035, 0036;  semiconductor die 202 and 206, encapsulation layer 214); and 
at least one antenna structure, embedded in the encapsulation layer aside the 
semiconductor die, wherein the at least one antenna structure comprises a dielectric bulk, and a dielectric constant of the dielectric bulk is higher than a dielectric constant of the encapsulation layer (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50).  
Regarding claim 2, Lee discloses the semiconductor package of claim 1, wherein the at least one antenna structure further comprises an emitter structure between the dielectric bulk and the semiconductor die (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50).  
Regarding claim 3, Lee discloses the semiconductor package of claim 2, wherein the emitter structure is a single solid conductive wall (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide).  
Regarding claim 4, Lee discloses the semiconductor package of claim 1, wherein the at least one antenna structure further comprises a ground structure, and the dielectric bulk is between the ground structure and the semiconductor die (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 5, Lee discloses the semiconductor package of claim 4, wherein the ground structure comprises a plurality of separate conductive segments (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0017, 0029, 0036, 0051, 0052 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials, the circuit as shown includes conductive paths and conductive via).  
Regarding claim 7, Lee discloses the semiconductor package of claim 1, wherein a number of the at least one antenna structure is 2", and n is zero or a positive integer(Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 8, Lee discloses the semiconductor package of claim 1, wherein the at least one antenna structure further comprises a material the same as a material of the encapsulation layer (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 9, Lee discloses a semiconductor package, comprising: a semiconductor die; an encapsulation layer, laterally encapsulating the semiconductor die; at least one antenna structure, embedded in the encapsulation layer aside the semiconductor die, wherein the at least one antenna structure comprises an emitter structure and a ground structure embedded in the encapsulation layer, and the emitter structure is disposed between the ground structure and the semiconductor die; a first bump for grounding, disposed over the encapsulation layer and electrically coupled to the ground structure; and a second bump for signaling, disposed over encapsulation layer and electrically coupled to the semiconductor die and the emitter structure (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 10, Lee discloses the semiconductor package of claim 9, wherein the emitter structure is a plate-like conductive via (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0017, 0029, 0036, 0051, 0052 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials, the circuit as shown includes conductive paths and conductive via).  
Regarding claim 11, Lee discloses the semiconductor package of claim 9, wherein the ground structure comprises a plurality of stripe-like conductive vias (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0017, 0029, 0036, 0051, 0052 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials, the circuit as shown includes conductive paths and conductive via).  
Regarding claim 12, Lee discloses the semiconductor package of claim 9, further comprising a redistribution layer structure disposed between the encapsulation layer and each of the first and second bumps (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 13, Lee discloses the semiconductor package of claim 9, wherein the at least one antenna structure further comprises a dielectric bulk between the emitter structure and the ground structure, wherein a material of the dielectric layer is different from a material of the encapsulation layer (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 14, Lee discloses the semiconductor package of claim 13, wherein a dielectric constant of the dielectric bulk is greater than a dielectric constant of the encapsulation layer (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 15, Lee discloses the semiconductor package of claim 13, wherein the dielectric bulk is a single-layer structure (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 16, Lee discloses the semiconductor package of claim 13, wherein the dielectric bulk is a multi-layer structure (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 17, Lee discloses a method of forming a semiconductor package, comprising: forming a conductive wall and a plurality of conductive pillars on a protection layer; placing a semiconductor die on the protection layer, wherein the conductive wall is between the semiconductor die and the conductive pillars; encapsulating the semiconductor die, the conductive wall and the plurality of conductive pillars with a first dielectric material; forming an antenna cavity in the encapsulation layer between the conductive wall and the conductive pillars; and filling the antenna cavity with a second dielectric material having a dielectric constant greater than a dielectric constant of the first dielectric material (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
Regarding claim 20, Lee discloses the method of claim 17, further comprising: forming a redistribution layer structure over the semiconductor die and the encapsulation layer; and forming bumps over the redistribution layer structure (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (Lee et al. – 2018/0040941; herein after referred to as “Lee”) in view of Lin et al. (Lin et al. – 2019/0326232; herein after referred to as “Lin”).
Regarding claim 6, see the discussions regarding claim 1 in view of Lee (Lee; figures 2-3; par. 0026, 0033, 0034, 0035, 0036, 00734;  semiconductor die 202 and 206, encapsulation layer 214, antennas 204 and 208, antenna having high dielectric constant higher than 5 and the encapsulation having dielectric constant of less than 5; par. 0036 – encapsulation material having dielectric constant less than 4 and antenna layer 210 having dielectric constant greater than 5, between 5-500, 12-200, 15-100, and 20-50; par. 0029, 0036 – antenna’s dielectric layer 210 may include hafnium oxide, aluminum oxide, zirconium oxide, titanium oxide, and tantalum oxide, circuits with different ground potentials).  
The claim differs in calling for the semiconductor package of claim 1, further comprising a redistribution layer structure disposed over the encapsulation layer and electrically coupled to the semiconductor die and the at least one antenna structure.  
However, this claimed limitation is not new. Reference to Lin is cited as an evidence showing the conventionality of a redistribution layer attached to a encapsulation of a transmitter chip package (Lin; par. 0008). In view of Lin’s teachings, it would have been obvious to incorporate the redistribution layer in the chip package as taught by Lee. The modification allows the IC chip package to be connected to a redistribution layer having conductive lines for connecting the chip package to other circuit elements, and which are well within the skill levels and expectations of an ordinary skilled artisan. 

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose:
i. the method of claim 17, wherein a method of filling the antenna cavity with the second dielectric material comprises: forming a high-k paste over the first dielectric material, performing a curing and hardening process to the high-k paste, and performing a grinding process to expose tops of the conductive wall and the conductive pillars (claim 18).  
ii. the method of claim 17, wherein a method of filling the antenna cavity with the second dielectric material comprises: forming a high-k paste over the first dielectric material, removing the high-k paste outside of the antenna cavity, and performing a curing and hardening process (claim 19).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik, can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2876